While matter alleged in paragraphs third, fourth and thirteenth of the complaint might become admissible in evidence at the trial, it is not an essential part of the cause of action pleaded in the complaint and should not become issues by incorporation in the pleadings. The order appealed from, insofar as it denies the motion to strike said paragraphs, is unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to strike said paragraphs granted. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ.